February 2, 2015
(




----
/
-----
-\
-;
j




                                                COURT OF APPEALS
                                                  THIRD DISTRICT OF TEXAS
                                                  P_O_ BOX 12547, AUSTIN, TEXAS 78711-2547
                                                         www.txcourts.gov/3rdcoaaspx
                                                                (512) 463-1733



      JEFF L ROSE, CHIEF JUSTICE                                                       JEFFREY D. KYLE, CLERK
      DAVID PURYEAR, JUSTICE
      BOB PEMBERTON, JUSTICE
      MELISSA OOODWIN, JUSTICE
      SCOTT K. FIELD, JUSTICE
      CINDY OLSON BOURLAND, JUSTICE
                                                January 23, 2015
      Ms. Mary E_ Allen
      General Delivery
      823 Congress Suite 150
      Austin, TX 78701

      RE:      Court of Appeals Number:     03-14-00670-CV
               Trial Court Case Number:     C-1-CV -14-00723 5

      Style:     Mary E. Allen
                 v. Wells Branch Self Storage


      Dear Ms. Mary E_ Allen:
             The Clerk of this Court filed appellant's notice of appeal on Wednesday, October 22, 2014.
      The clerk's and reporter's records were due in this Court on Monday, December 08, 2014 and
     December 15, 2014 respectively, and are overdue. Appellant has been found to be not indigent.
     Notice was received from the district clerk's office of Travis County, Texas on January 23, 2015,
     indicating appellant has neither paid, nor made arrangements for payment, for the clerk's record.
     Accordingly, the clerk's record will not be timely filed.
             Appellant is requested to make arrangements for the record and submit a status report
     regarding this appeal. A response regarding this matter is requested by this Court on or before
     Mondav, February 02, 2015_ Failure to do so may result in the dismissal of this appeal for want
     of prosecution. See Tex. R. App. P. 37.3(b).
             If appellant has not already done so, he is instructed to make a written request to the court
     reporter and make arrangements for payment of the record. If appellant does not wish to pursue this
     appeal, please file a motion to dismiss.


                                                           Very truly yours,

                                                           JEFFREY D. KYLE, CLERK



                                                                  Amy Strother, Deputy Clerk


     cc:       Ms. Emily Newell

                                                                                                                /
                                                                                                                    -"/'
                                                                                                                       .